                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


NATASHA MARIE CUSTIS,

              Plaintiff,

       V.                                             CV 117-111


NANCY A. BERRYHILL,Deputy
Commissioner for Operations,
performing the duties and functions not
reserved to the Commissioner of
Social Security,

              Defendant.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. no. 18).

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, AFFIRMS the Deputy Commissioner's final decision, CLOSES this civil

action, and DIRECTS the Clerk to enter final judgment in favor of the Deputy

Commissioner.


      so ORDERED this ll^y ofOctober. 2015j, atAjigusta, Georgia.

                                          J. RAND^ HALL,CHIEF JUDGE
                                          UNITCjySTATES DISTRICT COURT
                                             ITHERN DISTRICT OF GEORGIA
